Title: From Thomas Jefferson to United States Senate, 23 April 1808
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States 
                     
                     Apr. 23. 1808.
                  
                  I nominate Walter Winter of Maryland a midshipman from Mar. 22. 1799.
                  George H. Geddes of Delaware, a midshipman from Oct. 14. 1799.
                  George Merril of Connecticut, a midshipman from Feb. 5. 1800.
                  William McIntosh of Georgia, a midshipman from Apr. 30. 1800.
                  Samuel Woodhouse of Pensylvania, a midshipman from May 22. 1801. 
                  and William S. Butler of Pensylvania, a midshipman from Feb. 18. 1802.
                  to be Lieutenants in the Navy of the United States
                  
                     Th: Jefferson 
                     
                     
                  
               